ORDER
PER CURIAM.
Jamaal Liston (“Defendant”) appeals from the judgment upon his conviction by a jury of one count of second-degree burglary, Section 569.170, RSMo 2000,1 one count of stealing, Section 570.030, and one count of resisting arrest, Section 575.150. Defendant argues the trial court plainly erred in finding he was a persistent felony offender.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err, plainly or otherwise. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).

. All further statutory references are to RSMo 2000.